Motion Granted, Appeal Dismissed, and Memorandum Opinion filed October
10, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00527-CV

                        CATHERINE SMITH, Appellant

                                           V.

          MICHAEL PUENTES AND AMY MARTINEZ, Appellees

                    On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-50206


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed April 5, 2019. On October 3, 2019,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted, and the appeal is dismissed.

                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Hassan.